Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 3rd of December 2019.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The Information Disclosure Statement filed 12/03/2019 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of:
based on received data, map the incoming data to a standard data model to transform the telemetry data to a common standard data; analyze the common standard data; determine estimated repair cost of the vehicle based on the analysis of the common standard data; determine if the repair cost exceeds a predetermined threshold percentage of an actual cash value of the vehicle; and request a salvage service if the repair cost exceeds the predetermined threshold percentage of the actual cash value of the vehicle.
For claim 12, the claim recites an abstract idea of: based on received data, mapping the incoming data to a standard data model to transform the telemetry data to a common standard data; analyzing the common standard data; determining estimated repair cost of the vehicle based on the analysis of the common standard data; determining if the repair cost exceeds a predetermined threshold percentage of an actual cash value of the vehicle; requesting a salvage service if the repair cost exceeds the predetermined threshold percentage of the actual cash value of the vehicle; selecting an appraiser for repairing the vehicle if the repair cost is below the predetermined threshold percentage of the actual cash value of the vehicle: and establishing a unique link for the selected appraiser, the link allowing a user to upload images of the vehicle. Both claims recite an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic practice and commercial or legal interactions, namely vehicle insurance processing.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components/processes (e.g. processor, display, user interface, memory). “We conclude that claim 1 is “directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components/processes (e.g. processor, display, user interface, memory) to receive/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. processor, display, user interface, memory) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a  amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 2-11 and 13-20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claim 2, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further added “determine if emergency responders are needed.” The limitations of this claim fails to integrate the abstract idea into a practical application because this claim do not introduce additional elements other than the generic components/processes (e.g. processor, display, user interface, memory) discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitation of these dependent claim fail to establish that the claim provide an inventive concept because claim that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 3 and 13, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “determine if emergency responders are needed by analyzing the common standard data shows to see if an impact to the vehicle is above a predetermined threshold value; notify the emergency responders when the impact to the vehicle exceeds the predetermined threshold value; and provide emergency responders with description of the vehicle and coordinates of the vehicle.” The limitations of these claims fail to integrate the abstract idea into a practical application because this claim do not introduce additional elements other than the generic components/processes (e.g. processor, display, user interface, memory) discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to 
For claims 4 and 14, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “analyze the common standard data shows to see if an impact to the vehicle is below a minimum threshold indicating the vehicle is drivable: and contact a recovery service is the vehicle is determined not to be drivable.” The limitations of these claims fails to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components/processes (e.g. processor, display, user interface, memory) discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitation of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 5 and 15, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. The claims recite using interface to “prompt a driver to take and upload photos of the vehicle …” The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering/transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
For claim 6, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. The claim recites using interface to “select an appraiser for repairing the vehicle; establish a unique link for the selected appraiser, the link allowing the appraiser to upload photos and a quote for repairs…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
For claims 7 and 16, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. The claims recite using interface to “receiving the telemetry data from a vehicle comprises receiving the telemetry data having an identifying key describing a company from which the data is associated with…” The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering/transmitting, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
	For claims 8 and 17, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “determining if the repair cost exceeds a predetermined threshold percentage of an actual cash value of the vehicle comprises: determine year, rake, model, trim specs and multiple vehicle valuations of the vehicle; determine areas of impact to the vehicle and severity of impact in each area: identify parts to be replaced or repaired based on the areas of impact to the vehicle: determine labor cost for replacing or repairing the parts identified; determine total cost of repairs, including labor..” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components/processes (e.g. processor, display, user interface, memory) discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitation of these dependent claims fail to establish that the claims provide an 
	For claims 9 and 18, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “determining labor cost comprises applying a geographic modifier to adjust labor cost based on location...” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components/processes (e.g. processor, display, user interface, memory) discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitation of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
	For claims 10 and 19, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “the actual cash value is user adjustable...” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components/processes (e.g. processor, display, user interface, memory) discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitation of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
	For claims 11 and 20, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “the actual cash value is user selectable and selected between one of: clean trade-in value, clean retail value, average trade-in value and rough trade-in value...” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components/processes (e.g. processor, display, user interface, memory) discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitation of these dependent claims fail to establish that the claims provide an inventive 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayley et al. (hereinafter “Bayley”);(US 2015/0149218 A1).


As per Claim 1: 
Bayley as shown discloses the following limitations:
receive telemetry data from a vehicle involved in an accident; (See at least Fig. 12, Item 802 and related text)
map the incoming data to a standard data model to transform the telemetry data to a common standard data; analyze the common standard data; determine estimated repair cost of the vehicle based on the analysis of the common standard data; (See at least Fig. 12, Item 806 and 808, and related text, also see paragraph 0099, “…obtaining standardized crash information for the vehicle using the received acceleration of the vehicle…”)
determine if the repair cost exceeds a predetermined threshold percentage of an actual cash value of the vehicle; and request a salvage service if the repair cost exceeds the predetermined threshold percentage of the actual cash value of the vehicle. (See at least Paragraph 0091, “...Where the estimated repair cost equals and/or exceeds a predetermined percentage of the actual value of the vehicle, vehicle may be deemed a total loss and may be sent to an auction for salvage...")

As per Claim 2: 
Bayley as shown discloses the following limitations:
wherein the memory causes the processor to determine if emergency responders are needed. (See at least Paragraph 0059, “...include information relating to whether emergency response units have been dispatched to the location...")

As per Claim 3: 
Bayley as shown discloses the following limitations:
determine if emergency responders are needed by analyzing the common standard data shows to see if an impact to the vehicle is above a predetermined threshold value; notify the emergency responders when the impact to the vehicle exceeds the predetermined threshold value; and provide emergency responders with description of the vehicle and coordinates of the vehicle. (See at least Paragraph 0057-59, “...a notification may be sent…when it is determined that the severity of the crash and/or the information obtained/determined regarding the actual crash event exceeds a predetermined crash threshold…include information relating to whether emergency response units have been dispatched to the location of the crash event, if the airbags of vehicle have been deployed, number of occupants of the vehicle and the like...")

As per Claim 4: 
Bayley as shown discloses the following limitations:
analyze the common standard data shows to see if an impact to the vehicle is below a minimum threshold indicating the vehicle is drivable: and contact a recovery service is the vehicle is determined not to be drivable. (See at least Paragraph 0005, “...deciding whether the vehicle should be sent…or should be sent to a collision repair shop…is the vehicle drivable...")


As per Claim 5: 

wherein the memory causes the processor to prompt a driver of the vehicle to take and upload photos of the vehicle. (See at least Paragraph 0006, “...option for taking photos of the vehicle...")


As per Claim 7: 
Bayley as shown discloses the following limitations:
wherein receiving the telemetry data from a vehicle comprises receiving the telemetry data having an identifying key describing a company from which the data is associated with. (See at least Paragraph 0125, “...By automating (e.g., no human interaction or reliance) the process of crash reporting…cost of insurance and processing may be reduced...", in order to automatically report the crash to insurance, insurance company identifying info is  used)

As per Claim 8: 
Bayley as shown discloses the following limitations:
wherein determining if the repair cost exceeds a predetermined threshold percentage of an actual cash value of the vehicle comprises: determine year, rake, model, trim specs and multiple vehicle valuations of the vehicle; (See at least Paragraph 0067, “...estimated damage cost to vehicle exceeds a predetermined percentage of the calculated value of vehicle…using information specific to vehicle (e.g. vehicle make, vehicle model, vehicle model year...")
determine areas of impact to the vehicle and severity of impact in each area: identify parts to be replaced or repaired based on the areas of impact to the vehicle: determine labor cost for replacing or repairing the parts identified; determine total cost of repairs, including labor. (See at least Paragraph 0064-0065, “...calculate the estimated damage cost to vehicle…also determine the severity of the damage to each damage part of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bayley in view of Banerjee et al. (hereinafter "Banerjee"); (US 10,783,585 B1).

As per Claim 6: 
Bayley does not teach the following limitation. But, Banerjee as shown discloses the following limitations:
wherein the memory causes the processor to: select an appraiser for repairing the vehicle;
establish a unique link for the selected appraiser, the link allowing the appraiser to upload photos and a quote for repairs. (See at least Paragraph 0125, “...customer drives his car 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle crash analysis system of Bayley the ability to use appraiser to estimate the repair cost as taught by Banerjee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12: 
Bayley as shown discloses the following limitations:
receiving telemetry data from a vehicle involved in an accident; (See at least Fig. 12, Item 802 and related text)
mapping the incoming data to a standard data model to transform the telemetry data to a common standard data; analyzing the common standard data; determining estimated repair cost of the vehicle based on the analysis of the common standard data; (See at least Fig. 12, Item 806 and 808, and related text, also see paragraph 0099, “…obtaining standardized crash information for the vehicle using the received acceleration of the vehicle…”)
determining if the repair cost exceeds a predetermined threshold percentage of an actual cash value of the vehicle; requesting a salvage service if the repair cost exceeds the predetermined threshold percentage of the actual cash value of the vehicle; (See at least Paragraph 0125, “...customer drives his car to a local branch office…the insurance agent is taking photos of the damaged windshield, enhanced claims processing server forwards the image data in real-time to a preferred repair shop...", user is selecting the appraiser by going to the office)
not determined to be “total loss” (0067), repair the vehicle (0064-0065). However, appraiser is not involved.   But Banerjee does:
selecting an appraiser for repairing the vehicle if the repair cost is below the predetermined threshold percentage of the actual cash value of the vehicle: and establishing a unique link for the selected appraiser, the link allowing a user to upload images of the vehicle. (See at least Paragraph 0125, “...customer drives his car to a local branch office…the insurance agent is taking photos of the damaged windshield, enhanced claims processing server forwards the image data in real-time to a preferred repair shop...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle crash analysis system of Bayley the ability to use appraiser to estimate the repair cost as taught by Banerjee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13: 
Bayley as shown discloses the following limitations:
determining if emergency responders are needed by analyzing the common standard data shows to see if an impact to the vehicle is above a predetermined threshold value; 
notifying the emergency responders when the impact to the vehicle exceeds the predetermined threshold value; and providing emergency responders with description of the vehicle and coordinates of the vehicle. (See at least Paragraph 0057-59, “...a notification may be sent…when it is determined that the severity of the crash and/or the information obtained/determined regarding the actual crash event exceeds a predetermined crash threshold…include information relating to whether emergency response units have been dispatched to the location of the crash event, if the airbags of vehicle have been deployed, number of occupants of the vehicle and the like...")

As per Claim 14: 
Bayley as shown discloses the following limitations:
analyzing the common standard data shows to see if an impact to the vehicle is below a minimum threshold indicating the vehicle is drivable; and contacting a recovery service is the vehicle is determined not to be drivable. (See at least Paragraph 0005, “...deciding whether the vehicle should be sent…or should be sent to a collision repair shop…is the vehicle drivable...")

As per Claim 15: 
Bayley as shown discloses the following limitations:
comprising prompting a driver of the vehicle to take and upload photos of the vehicle after the accident. (See at least Paragraph 0006, “...option for taking photos of the vehicle...")


As per Claim 16: 
Bayley as shown discloses the following limitations:
wherein receiving the telemetry data from a vehicle comprises receiving the telemetry data having an identifying key describing a company from which the data is associated with. (See at least Paragraph 0125, “...By automating (e.g., no human interaction or reliance) the process of crash reporting…cost of insurance and processing may be reduced...", in order to automatically report the crash to insurance, insurance company identifying info is  used)

As per Claim 17: 
Bayley as shown discloses the following limitations:
wherein determining if the repair cost exceeds a predetermined threshold percentage of an actual cash value of the vehicle comprises: determining year, make, model, trim specs and multiple vehicle valuations of the vehicle; (See at least Paragraph 0125, “...By automating (e.g., no human interaction or reliance) the process of crash reporting…cost of 
determining areas of impact to the vehicle and severity of impact in each area: identifying parts to be replaced or repaired based on the areas of impact to the vehicle; determining labor cost for replacing or repairing the parts identified; determining total cost of repairs, including labor. (See at least Paragraph 0064-0065, “...calculate the estimated damage cost to vehicle…also determine the severity of the damage to each damage part of vehicle…damage module determine which parts may be replaced and/or repaired...estimated cost for repairing and/or replacing each damaged part of vehicle…")

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bayley in view of Ekman (US 2014/0278809 A1).

As per Claim 9: 
Bayley does not teach the following limitation. But, Ekman as shown discloses the following limitations:
wherein determining labor cost comprises applying a geographic modifier to adjust labor cost based on location. (See at least Paragraph 0044, “...insurance adjuster who is preparing a claim for damage to an insured property in a geographic area would use the integrated costing database for the most accurate estimates for materials and labor costs to determine the proper amount to settle the claim...")

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle crash analysis system of Bayley the ability to use geographically adjusted cost as taught by Ekman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18: 
Bayley does not teach the following limitation. But, Ekman as shown discloses the following limitations:
wherein determining labor cost comprises applying a geographic modifier to adjust labor cost based on location. (See at least Paragraph 0044, “...insurance adjuster who is preparing a claim for damage to an insured property in a geographic area would use the integrated costing database for the most accurate estimates for materials and labor costs to determine the proper amount to settle the claim...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle crash analysis system of Bayley the ability to use geographically adjusted cost as taught by Ekman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bayley in view of Cox et al. (hereinafter “Cox”); (US 2018/0158039 A1).

As per Claim 10: 
Bayley does not teach the following limitation. But, Cox as shown discloses the following limitations:
wherein the actual cash value is user adjustable. (See at least Paragraph 0090, “...system may further determine a likely trade-in value for the vehicle and may provide multiple locations at which the trade-in-value may differ. Based on this information, the user may choose a trade-in location based on the location, the amount offered...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle crash analysis system of Bayley the ability to adjust the cash trade-in value as taught by Cox since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

As per Claim 11: 
Bayley does not teach the following limitation. But, Cox as shown discloses the following limitations:
wherein the actual cash value is user selectable and selected between one of: clean trade-in value, clean retail value, average trade-in value and rough trade-in value. (See at least Paragraph 0090, “...system may further determine a likely trade-in value for the vehicle and may provide multiple locations at which the trade-in-value may differ. Based on this information, the user may choose a trade-in location based on the location, the amount offered...")

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle crash analysis system of Bayley the ability to adjust the cash trade-in value as taught by Cox since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19: 
Bayley does not teach the following limitation. But, Cox as shown discloses the following limitations:
wherein the actual cash value is user adjustable. (See at least Paragraph 0090, “...system may further determine a likely trade-in value for the vehicle and may provide multiple locations at which the trade-in-value may differ. Based on this information, the user may choose a trade-in location based on the location, the amount offered...")
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle crash analysis system of Bayley the ability to adjust the cash trade-in value as taught by Cox since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

As per Claim 20: 
Bayley does not teach the following limitation. But, Cox as shown discloses the following limitations:
wherein the actual cash value is user selectable and selected between one of: clean trade-in value, clean retail value, average trade-in value and rough trade-in value. (See at least Paragraph 0090, “...system may further determine a likely trade-in value for the vehicle and may provide multiple locations at which the trade-in-value may differ. Based on this information, the user may choose a trade-in location based on the location, the amount offered...")
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle crash analysis system of Bayley the ability to adjust the cash trade-in value as taught by Cox since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        09/12/2021